DETAILED ACTION
The receipt is acknowledged of applicant’ IDS filed 08/26/2020; IDS filed 01/22/2022, and election filed 08/08/2022.

Claims 1-5, 7-9, 12-16, 18-19, 23-26, and 40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention of Group I and species (a), claims 1-5, 7, 12-15 and 18, in the reply filed on 08/08/2022 is acknowledged.

Claims 8, 9, 16, 19, 23-26 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III and Species (b) through (e), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 12-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for chitosan as hemostatic agent and mometasone as steroid, does not reasonably provide enablement for all hemostatic agents and all steroids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
Nature of the invention and Breadth of the claims: The claims are directed to a foam nasal dressing comprising core and shell and the foam in both core and shell is polyurethane comprising amorphous segments and crystalline segments. The claims are directed to hemostatic agent in the core and steroid in the shell. The claims further recite that the steroid includes at least one hydrogen atom which is bound to a nitrogen, oxygen, or fluorine atom, the atom being available to form a hydrogen bond with the crystalline segments of the foamed shell portion (claim 3), the hemostatic agent includes at least one hydrogen atom bonded to a nitrogen atom, and at least one hydrogen atom bonded to an oxygen atom, the hydrogen atoms being available to form a hydrogen bond with the crystalline segments of the first and/or second polyurethane foam (claim 13), and the hemostatic agent is insoluble in the first and/or second polyurethane foam and the steroid is insoluble in the first and/or second polyurethane foam (claim 15). MPEP 2164.01(c) states: “When a compound or composition claim is limited by a particular function/use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991).” Thus, the enabling disclosure must teach the skilled artisan how to use the claimed hemostatic agents and steroid in the nasal dressing while having the claimed functions claimed by claims 3, 13 and 15. Further, it is well established that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification places clear boundaries the hemostatic agents and steroids used to practice the claimed nasal dressing. The specification makes clear that chitosan is the hemostatic agent and mometasone is the steroid used to react with the polyurethane foam polymer comprising amorphous segments and crystalline segments with specific bonds as claimed by claims 3 and 13, and having the solubility claimed by claim 15. Given the divergent nature of the hemostatic agents and steroids, one would conclude that the genus “hemostatic agent” and ‘steroid” embrace essentially all hemostatic agents and all the steroids that have myriad of compounds, known and unknown, yet react with the claimed polymer through certain bonds and have specific solubility. Thus, it is incumbent upon the disclosure to teach the skilled artisan how to formulate and use the claimed nasal dressing such that it can contain the vast array of hemostatic agents and steroids embraced by the claims without undue experimentation.
Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure does not provide a working example wherein any hemostatic agent, other than chitosan, and any steroid, other than mometasone, within the scope of the claims is used in the claimed nasal dressing. Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. The chemical arts are generally viewed as unpredictable and achieving a useful nasal dressing comprising any hemostatic agent and any steroid while having the claimed chemical reactions with the foam polymer is highly unpredictable. Thus, the relevant question in light of the failure of the application to provide a working example is whether the hemostatic agents and steroids is otherwise disclosed such that the skilled artisan would be able to use the invention commensurate with the full scope of what is claimed. 
The instant disclosure describes only chitosan as hemostatic agent that includes at least one hydrogen atom bonded to a nitrogen atom, and at least one hydrogen atom bonded to an oxygen atom, the hydrogen atoms being available to form a hydrogen bond with the crystalline segments of the first and/or second polyurethane foam. The instant disclosure describes only mometasone as steroid that includes at least one hydrogen atom which is bound to a nitrogen, oxygen, or fluorine atom, the atom being available to form a hydrogen bond with the crystalline segments of the foamed shell portion. Paragraphs [0070] and [0077] of the published application.
State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.
The chemical art is recognized as unpredictable. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws.  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.
In the instant case, at the time the instant application was filed the state of the art with regard to using core and shell hemostatic nasal dressing using hemostatic agent in the core and steroid in the shell, wherein the hemostatic agent and the steroids are reacting with the polymer foam in a certain molecules, was at an early stage of development and obtaining therapeutically effective outcomes by the claimed nasal dressing was highly unpredictable.
In reviewing the state of the art with respect to nasal hemostatic dressing, Benns teaches using lysin as hemostatic agent in the core of core/shell nasal dressing. Thus, before the effective filing date of the instant application, the skilled artisan would recognize that any hemostatic agent would be highly unpredictable.
Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to develop nasal dressing comprising the broad scope of hemostatic agents and steroid, yet reacting with certain chemical sites with the claimed the specifically claimed polyurethane foam without undue experimentation. The instant application describes nasal dressing in the form of core and shell wherein the hemostatic agent is bonded in a certain way to a specific polyurethane foam polymer in the core and steroid is bonded in certain way to specific polyurethane polymer of the shell. The guidance provided in the specification regarding hemostatic agent and steroids amounts to no more than generic statements and a speculative disclosure. However, given the highly unpredictable state of the art the skilled artisan clearly would not be able to extend these teachings and develop nasal dressing using the broad scope of hemostatic agents and steroids covered by the claims without extensive trial and error experimentation. 
In fact, what is disclosed in the instant application with respect to hemostatic agents and steroids amounts to no more that theoretical speculation in a highly unpredictable art. The law is clear that the first paragraph of 35 USC § 112 requires more that the disclosure of a theoretical possibility. “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)
In view of the broad scope of the claims, the nascent and unpredictable state of the art and the failure of the application to teach one of skill in the art how to make and use the full scope of the claimed invention as asserted in the disclosure in clear, concise and exact terms, it must be concluded that one would not be enabled to make and use the invention as broadly as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 12-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites that “the nasal dressing having an elongate shape extending from a first end to a second end, the nasal dressing having a first half adjacent the first end and a second half adjacent the second end, wherein a weight of the drug in the first half of the foam nasal dressing is greater than a weight of the drug in the second half of the foam nasal dressing”, it is not clear to the examiner where in the device the first end and where is the second end? Is the first end that inserted internally inside the nose or externally towards the nostril? Accordingly it is not clear wherein the first portion and the second portion?


Claim 1 further recites “partially disposed”. The term “partially” is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not defined how much of the core is disposed within the shell? Is it 1% or 99%, or any portion in between. The boundaries of coverage is not imposed by the disclosure. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tooren et al.(WO 2016/137327, IDS filed 08/26/2020) in view of Benns et al. (US 2014/0329902, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a foam nasal dressing for topically administering a drug to a nasal cavity and for absorbing fluid discharge, the nasal dressing comprising:
a foamed core portion comprising a first polyurethane, the foamed core portion including amorphous segments and crystalline segments, and a hemostatic agent;
a foamed shell portion arranged such that the foamed core portion is at least partially disposed within the foamed shell portion, the foamed shell portion having a porosity of greater than 80% and comprising a second polyurethane, the foamed shell portion including amorphous segments and crystalline segments, wherein the first and second polyurethanes are the same or different;
a drug disposed in the foamed shell portion; and
the nasal dressing having an elongate shape extending from a first end to a second end, the nasal dressing having a first half adjacent the first end and a second half adjacent the second end, wherein a weight of the drug in the first half of the foam nasal dressing is greater than a weight of the drug in the second half of the foam nasal dressing.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Tooren teaches multilayered drug eluting foam comprising at least two layers each layer independently comprises polymer and drug (abstract; page 5, lines 25-27). The foam layers are porous, and have porosity of 85-99% (page 4, lines 23-26). The foam layers can be stacked, and one layer can be sandwiched by other two layers (page 6, lines 11-14). The layers can be made of the same type of polymer (page 6 line 28 till page 7 line 5). The foam layers are made of phase separated polyurethane polymers comprising amorphous segments and crystalline segments (page 7, lines 15-25). When the layers contact each other , e.g. stacking, the foam polymer bind well to each other because the crystalline segments in one layer form hydrogen bonds with the crystalline segments of the polymer in the adjacent layer (page 8, lines 1-7). One of the layers can be absorbent layer  (page 8, lines 8-16). The polymer in both foam layers comprises polyurethane and crystalline segment comprising the reaction of 1,4-butandiisocyanate and 1,4-butandiol (page 15). The drugs included in the foam layers can be the same in both layers or different, can be in the same concentration or different concentration of the drug. Combination of drugs can be used including hemostatic agents and steroidal anti-inflammatory drugs (page 13, lines 1-18). The multilayered foam can cover medical devices, e.g. tube, stent, or other type of foam. The multilayered foam can be used to control bleeding from body openings, e.g. nasal passage (page 13, lines 20-30; page 14, lines 1-5; claims).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Tooren teaches sandwiching one layer between two other layers that would read on the claimed “core is at least partially disposed within the shell”, and teaches coating a tube or stent with the multilayered foam which would be one layer of the foam surrounding the other. While these teachings suggest core and shell, however Tooren does not explicitly teach core shell structure as instantly claimed by claim 1. 
Benns teaches hemostatic device that can be foam in the form of core and shell structure suitable for hemostasis of nasal passages. The reference teaches medical device having an absorbent body surrounding a cylindrical body comprising hemostatic agent, and tapering from one end to the other to be adapted for insertion into the nasal passage. Hemostatic agents can be combined by other active agents  (abstract; ¶¶ 0025, 0086, 0090, 0093, 0100, 0102, 0103). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide multilayered foam that can be in the form of sandwich or surrounding a tube for nasal hemostasis and as absorbent, and wherein the foam comprises more than one active agent as taught by Tooren, and formulate the multilayered foam as core shell structure wherein the hemostatic agent in the core and the shell is absorbent as taught by Benns. One would have been motivated to do so because Benns teaches the core shell structure is suitable for hemostasis of nasal bleeding and its shape can be adapted for easy insertion into the nasal passages. One would reasonably expect formulating hemostatic foam dressing having a core shell structure that can be easily and conveniently inserted into the nasal passage to arrest bleeding.
Regarding the presence of the hemostatic agent in the core and active agent in the shell as claimed by claim 1, Tooren teaches hemostatic agents and other active agents can be the same in all the layers or can be different and Benns teaches hemostatic agent in the core.
Regarding the limitation that the core is partially disposed within the shell as claimed by claim 1, Tooren teaches that one layer is sandwiched between two other layers which reads on partial covering of the outer layers to the inner layer.  
Regarding the limitation that “the nasal dressing having a first half adjacent the first end and a second half adjacent the second end, wherein a weight of the drug in the first half of the foam nasal dressing is greater than a weight of the drug in the second half of the foam nasal dressing” as claimed by claim 1, one having ordinary skill in the art would have determined where to load more active agent in the nasal dressing based on the intended use and severity of the bleeding.
Regarding claim 2 that  the drug in the shell comprises a steroid, and the core is substantially free of the steroid, Tooren teaches inclusion of steroids and hemostatic agents in all the layers of the multilayered foam dressing, and Benns teaches hemostatic agent in the core, and this would suggest to one having ordinary skill in the art to include to include hemostatic agent in the core and other drugs in the shell, or in both layers. 
Regarding claim 3 that the steroid includes at least one hydrogen atom which is bound to a nitrogen, oxygen, or fluorine atom, the atom being available to form a hydrogen bond with the crystalline segments of the foamed shell portion, Tooren teaches the instantly claimed foam material, and using steroid drugs in the foam material is expected to react the same with the foam since material and their properties are inseparable, based on the steroid drug used. Note, no specific steroid is claimed.
Regarding claim 4 that the foamed shell portion and the foamed core portion are bonded to one another via hydrogen bonding and substantially free of covalent bonds, Tooren teaches bonding of the foam layers together via hydrogen bond as claimed.
Regarding claim 5 that the crystalline segments in the first and/or the second polyurethane comprise the reaction product of 1,4 butanediol and 1,4 diisocyanatobutane; and/or wherein molecules within the first and/or second polyurethane foam are arranged so that the crystalline segments and the amorphous segments stack in an alternating configuration to provide a 3-dimentional porous structure which is strengthened via hydrogen bonding between the stacked crystalline segments, Tooren teaches the first claimed option, which is the crystalline segment in both foam layers can be the same and comprises polyurethane comprise the reaction product of 1,4 butanediol and 1,4 diisocyanatobutane.
Regarding claim 7 that the foamed core portion includes the drug at a first concentration, and the foamed shell portion includes a second drug, which is the same as or different than the drug, at a second concentration, this is suggested by Tooren that teaches the layers can have the same drug or different, same concentration of the drug or different in each layer.
Regarding claim 12 that the foamed core portion and/or the foamed shell portion comprise a hemostatic agent, Tooren teaches hemostatic agent can be in any layer, and Benns teaches hemostatic agent in the core.
Regarding claim 13 that the hemostatic agent includes at least one hydrogen atom bonded to a nitrogen atom, and at least one hydrogen atom bonded to an oxygen atom, the hydrogen atoms being available to form a hydrogen bond with the crystalline segments of the first and/or second polyurethane foam, Torren teaches the same polymer material of the multilayers foam as instantly claimed, and based on the hemostatic agent used, bonding is expected. Note no specific hemostatic agent is claimed. 
Regarding claim 14 that molecules of the hemostatic agent and molecules of the second polyurethane foam are bonded to one another via hydrogen bonding and substantially free of covalent bonds, this is expected from Tooren that teaches the same polymers, and based on the used hemostatic agent hydrogen bonding would happens. Note that no specific hemostatic agents are claimed.
Regarding claim 15 that the hemostatic agent is insoluble in the first and/or second polyurethane foam and the drug is a steroid that is insoluble in the first and/or second polyurethane foam, Tooren teaches the claimed polymer foam, solubility of drugs in the polyurethane foam depends on the specific steroid and specific hemostatic agent used.
Regarding claim 18 that a volume of the foamed shell portion is from about 20 to about 40% of a total volume of the foam nasal dressing and/or wherein the foamed core portion has a porosity of greater than 80%, Tooren teaches porosity of the foam from 85-99% that overlaps on greater than 80%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./